                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

EDWARD BUTOWSKY,                                §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                §
MICHAEL GOTTLIEB, et al.,                       §
                                                §
             Defendants.

                                        ORDER

     Pending before the Court are the following Motions:

     (1) Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP’s
         (collectively, the “BSF Defendants”) Motion to Dismiss for Lack of Personal
         Jurisdiction (Dkt. 104);

     (2) The BSF Defendants’ Motion to Dismiss Second Amended Complaint under the First-
         to-File Rule and Rules 12(b)(6), 12(b)(7), and 19 (Dkt. 105);

     (3) Defendants Vox Media, Inc. and Jane Coaston’s (together, the “Vox Defendants”)
         Motion to Dismiss Second Amended Complaint for Lack of Personal Jurisdiction (Dkt.
         107);

     (4) Defendant Alan Feuer’s (“Feuer”) Motion to Dismiss Second Amended Complaint for
         Lack of Personal Jurisdiction (Dkt. 108);

     (5) Defendants The New York Times Company and Alan Feuer (together, the “NYT
         Defendants”) Motion to Dismiss Second Amended Complaint Under Rule 12(b)(6)
         (Dkt. 109).

     (6) The Vox Defendants’ Motion to Dismiss Second Amended Complaint under Rule
         12(b)(6) (Dkt. 110);

     (7) Defendants Anderson Cooper, Gary Tuchman, Kayvon Oliver Darcy, and Tom Kludt’s
         (collectively, the “CNN Individual Defendants”) Motion to Dismiss Plaintiff’s Second
         Amended Complaint for Lack of Personal Jurisdiction (Dkt. 112); and

     (8) Defendants Turner Broadcasting System, Inc. and the CNN Individual Defendants’
         Motion to Dismiss Plaintiff’s Second Amended Complaint for Failure to State a Claim
         (Dkt. 114).

                                            1
    The Court is currently reviewing the pending motions and expects to issue recommendations on

    each motion in the near future. As such, judicial efficiency is best served by postponing the Rule

.   16 Management Conference in this case.

           IT IS HEREBY ORDERED that the Rule 16 Management Conference in this matter,

    previously set on February 20, 2020, is hereby RESET to March 31, 2020, at 1:30 p.m., in

    Courtroom 108, 7940 Preston Road, Plano, Texas 75024.

            So ORDERED and SIGNED this 18th day of February, 2020.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE




                                                    2
